Citation Nr: 0333177	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-00 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to June 
1975, and from March 1993 to February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In the September 2001 rating decision, the RO 
denied service connection for several disabilities, including 
hypertension and hemorrhoids.  The veteran duly perfected an 
appeal regarding these issues and in June 2003, he testified 
at a Board hearing in Washington, DC.  

It is noted that in the September 2001 rating decision 
discussed above, the RO also denied service connection for 
erectile dysfunction, a bilateral wrist disorder, a bilateral 
foot disorder, and an upper and lower back disorder.  In 
February 2002, the veteran submitted a Notice of Disagreement 
regarding these decisions.  Because a Statement of the Case 
addressing these matters has not yet been issued, they are 
not yet in appellate status.  Rather, according to the U.S. 
Court of Appeals for Veterans Claims (Court), a remand for 
this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).   This matter is addressed below.  

Finally, it is noted that at his June 2003 Board hearing, the 
veteran raised a claim for an increased rating for his 
service-connected hearing loss.  He also argued that he was 
entitled to an earlier effective date for a 40 percent rating 
for his service-connected benign prostatic hypertrophy.  As 
the RO has not yet had the opportunity to address these 
matters, and inasmuch as they are not inextricably 
intertwined with the issues now before the Board on appeal, 
they are referred to the RO for appropriate action.


REMAND

The veteran claims entitlement to service connection for 
hypertension, arguing that he currently has hypertension 
which had its inception in service, as evidenced by elevated 
blood pressure readings therein.  He also argues that he is 
entitled to service connection for hemorrhoids, as he was 
treated for the disorder in service and still suffers from 
hemorrhoids.  

A review of the veteran's service medical records shows that 
he underwent numerous periodic flying examinations between 
March 1972 and July 1999.  Without exception, his blood 
pressure readings on these occasions were within normal 
limits, and anal examinations revealed no hemorrhoids.  On 
reports of medical history completed in connection with these 
examinations, the veteran specifically denied high blood 
pressure and piles or rectal disease.   The veteran has 
recently testified, however, that on occasion his blood 
pressure was borderline high and was retaken after a period 
of relaxation in order to keep him on flying status.  

The service medical records also show that in May 1978, while 
on active duty for training, the veteran was treated at St. 
Paul Ramsey Hospital in St. Paul, Minnesota, for internal 
hemorrhoids.  He has also provided credible testimony, as 
well as an affidavit from his supervisor, to the effect that 
he was treated in May 1996 for another episode of 
hemorrhoids.  

The service medical records also include a December 1998 
examination report which notes that the veteran's blood 
pressure was slightly elevated on the diastolic side at 
136/102 and he was advised to monitor his blood pressure.  
The veteran also reported a history of hemorrhoids, but none 
were noted on examination.  

The post-service medical evidence includes a February 1999 
private examination report noting a diagnosis of questionable 
hypertension as well as a more recent private examination 
report, dated in January 2002, showing an unequivocal 
diagnosis of hypertension, managed by Avalide and Lipitor.  
The post-service medical evidence is negative for findings of 
hemorrhoids, although the veteran has given credible 
testimony regarding his hemorrhoid symptomatology.

A review of the record indicates that the veteran has not yet 
been afforded a VA medical examination in connection with his 
claims of service connection for hypertension and 
hemorrhoids.  Under the Veterans Claims Assistance Ace of 
2000 (VCAA), the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2003).  Given the evidence set forth above, the 
Board finds that an examination is necessary in connection 
with these claims.  

The Board also observes that since the Statement of the Case 
was issued in January 2002, numerous pieces of relevant 
evidence were received at the RO before the matter was 
certified to the Board.  Due process requires that the RO 
consider this evidence and send the veteran an appropriate 
Supplemental Statement of the Case.  38 C.F.R. § 19.31 
(2003).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should issue a Statement of 
the Case regarding the issues of service 
connection for erectile dysfunction, a 
bilateral wrist disorder, a bilateral 
foot disorder, and an upper and lower 
back disorder, and provide the veteran 
with the appropriate time period in which 
to perfect his appeal.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims of service 
connection for hypertension and 
hemorrhoids.  After securing any 
necessary authorization for the release 
of medical information, the RO should 
attempt to obtain copies of any treatment 
records so identified that are not 
already of record..  

3.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any current 
hemorrhoid disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran currently has a 
hemorrhoid disability identified on 
examination which was incurred during his 
active service.  A complete rationale for 
all opinions expressed by the examiner 
should be provided. 

4.  The veteran should be afforded VA 
cardiology examination to determine the 
etiology and likely date of onset of the 
veteran's current hypertension.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to the etiology and likely 
date of onset of the veteran's 
hypertension, to include stating whether 
it is at least as likely as not that any 
current hypertension was incurred during 
the veteran's active service.  A complete 
rationale for all opinions expressed by 
the examiner should be provided.

5.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




